FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          January 5, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 LEONARD ENGLISH,

       Plaintiff - Appellant,
                                                             No. 20-1010
 v.                                             (D.C. No. 1:17-CV-02548-MSK-NRN)
                                                              (D. Colo.)
 SMALL BUSINESS
 ADMINISTRATION; JOVITA
 CARRANZA, Administrator of the Small
 Business Administration,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before HARTZ, McHUGH, and CARSON, Circuit Judges.
                  _________________________________

      Leonard English, appearing pro se, appeals the district court’s grant of

summary judgment to defendants on his claims of race discrimination and retaliation

in violation of Title VII of the Civil Rights Act, see 42 U.S.C. §§ 2000e-2(a)(1),

2000e-3(a), and the district court’s denial of his Motion to Alter or Amend Judgment.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
We have jurisdiction under 28 U.S.C. § 1291 and affirm for substantially the same

reasons stated in the district court’s opinions and orders.

I.    BACKGROUND 1

      English is an African-American who began working in 2007 for the United

States Small Business Administration (SBA) as a Surety Bond Guarantee Specialist

in the SBA’s Denver Office of Surety Guarantees. During the relevant time

English’s first-level supervisor was Jennifer Vigil, who is Caucasian, and his

second-level supervisor was Peter Gibbs, who is African-American.

      English claims he was subject to racial discrimination and retaliation that

began after he complained in April 2014 to Vigil about the conduct of an Hispanic

co-worker and continued until his termination in September 2016. During that time,

English filed multiple complaints of discrimination and retaliation with SBA

officials, his congressman, and the Equal Employment Opportunity Commission

(EEOC) regarding Vigil, Gibbs, and others.

      The initial incident following English’s complaint about the Hispanic

co-worker occurred when Vigil, whose husband is Hispanic, revised her

line-of-succession list, keeping the Hispanic co-worker and an Asian woman in first

and second places, respectively, and adding a third person who was not an

African-American. English then asked Vigil when he would be added to the list,

because he and another African-American employee who also was not on the list


      1
        The district court set out the factual background of this case in detail, so the
following summary suffices for our purposes.
                                            2
were the most senior employees in the office. Vigil replied that the list would remain

the same.

       Vigil also began to lower English’s performance reviews, and both she and

Gibbs issued him letters of reprimand concerning various instances of misconduct.

But of particular note are two suspensions proposed by Vigil and English’s

termination.

       In February 2015, Vigil proposed suspending English for five days based on

two incidents: English’s failure to follow Vigil’s instructions that he complete an

assigned task by a deadline, and his taking a sick day without following established

procedure. A senior SBA official who reviewed Vigil’s suspension proposal in July

2015 dismissed the proposal regarding the sick-time incident because of a possible

misunderstanding by English, but issued him a letter of reprimand concerning his

failure to follow Vigil’s instructions.

       Vigil later proposed suspending English for 30 days after he had been absent

without leave (AWOL). English’s unauthorized absence occurred after Vigil

suspended his telework privileges effective November 2, 2015, for alleged

performance deficiencies. On November 3, English did not appear in the office for

his scheduled shift. Vigil contacted English and directed him to report to work.

English refused and then informed a human resources (HR) representative that he

was invoking the “self-removal” provision of a Master Agreement (MA) governing

the terms of his employment (apparently negotiated with the union representing SBA

employees) and that he was refusing to come in to work until the SBA investigated

                                          3
his concern that Vigil and her team were “volatile, hostile, and harassing.” 2 R. Vol.

III at 643. On November 5 an SBA official, Frank Lalumiere, advised English that

his self-removal did not meet the MA’s requirement that an employee have an

objectively reasonable belief that his assigned duties posed a health or safety risk.

Lalumiere directed English to come in to work within an hour. (The district court

assumed that English complied.) Based on this AWOL episode and other

unprofessional conduct, Vigil proposed suspending English for 30 days. Gibbs

accepted Vigil’s proposal in May 2016 and imposed a 30-day suspension.

      Ultimately, Vigil proposed terminating English’s employment. In April 2016,

Vigil asked English via instant messaging to come to her office and discuss two bond

matters he was working on. English balked and said he wanted “a witness.” R.

Vol. I at 275. Vigil told him it was “not disciplinary” and asked that he “[p]lease just

come in and tell [her] about the[] 2 missed bids.” Id. When English asked what she

wanted to know, Vigil responded, “Please come into my office to discuss. No need

for back and forth argument.” Id. English replied, “I detect some hostility. Do I

need to perform a self removal regarding this. I’m very uncomfortable meeting with

you.” Id. Vigil then went to English’s desk with a male co-worker to ask about the

bids. According to Vigil, the co-worker, and another employee, English stood up

angrily, crossed his arms, asked what Vigil’s “man” (referring to the co-worker) was



      2
        When properly invoked, the self-removal provision precludes the SBA from
considering the employee “insubordinate” or placing him “on sick or annual leave or
leave without pay, or AWOL status.” R. Vol. I at 132.
                                           4
going to do for her, demanded a witness from HR, and threatened to self-remove.

When Vigil went to get an HR employee, English left the office.

      English informed SBA officials that he had performed a self-removal because

he felt threatened by Vigil. Gibbs advised English that he had reviewed the incident

and concluded that English had no valid reason for leaving the office without

approval. Gibbs told English that if he did not return to the office by April 26, 2016,

he would be considered AWOL. English did not return to work until May 17, 2016.

      In August, based on English’s absence from work and several other

performance-related issues, Vigil proposed terminating English’s employment.

Gibbs accepted the proposal and removed English from his position in September

2016. The Merit Systems Protection Board (MSPB) affirmed the removal, and the

EEOC concurred in the MSPB’s conclusion that English did not establish an

affirmative defense of unlawful discrimination.

      English then filed suit in the United States District Court for the District of

Colorado, asserting Title VII claims of racial discrimination and retaliation.

Defendants moved for summary judgment on both claims. In granting the motion the

district court assumed that English had established a prima face case of

discrimination and a prima facie case of retaliation. But the court determined that he

failed to establish a genuine issue of material fact whether defendants’ legitimate,

nondiscriminatory reasons for their actions were pretextual, and it granted summary

judgment. See generally McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04

(1973) (setting out pretrial burden-shifting framework used for resolving cases with

                                           5
only indirect evidence of racial discrimination); Singh v. Cordle, 936 F.3d 1022,

1042 (10th Cir. 2019) (explaining that McDonnell Douglas framework also applies to

Title VII retaliation cases). English filed a Motion to Alter or Amend Judgment.

The district court construed the motion as arising under Federal Rule of Civil

Procedure 59(e) and denied it, rejecting English’s arguments that he had established

pretext on the basis of (1) Gibbs’s allegedly false denial that he had seen a letter by

English explaining why he had invoked self-removal in April 2016, and (2) violations by

his superiors of the MA and the SBA’s Standard Operating Procedures. English

appeals.

II.      STANDARD OF REVIEW

         We review de novo a district court’s decision to grant summary judgment,

applying the same standard governing the district court. Rivero v. Bd. of Regents of

Univ. of N.M., 950 F.3d 754, 758 (10th Cir. 2020). Summary judgment is proper if

“there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). We review the denial of a

Rule 59(e) motion for abuse of discretion. Nelson v. City of Albuquerque, 921 F.3d

925, 929 (10th Cir. 2019). We construe English’s pro se filings liberally but without

acting as his advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir.

2008).

III.     DISCUSSION

         On appeal English reiterates his allegations of discriminatory and retaliatory

conduct and reasserts that the evidence was sufficient to support his claims. But his

                                               6
contentions are largely conclusory, and after reviewing the district court’s orders, along

with the parties’ appellate materials and the relevant legal authority, we perceive no error.

The court properly reviewed the evidence allegedly showing pretext and explained that

English had not presented any evidence that the reasons given by the defendants for any

adverse employment actions were a pretext for unlawful racial discrimination or

retaliation. (The court also noted the absence of evidence of a racially-hostile working

environment.) We therefore affirm for substantially the same reasons set forth in the

court’s summary-judgment order filed August 8, 2019. We also see no abuse of

discretion in the district court’s December 18, 2019 order denying English’s Rule 59(e)

motion and therefore affirm that order.

       In so doing, we reject English’s argument that the district court violated

summary-judgment procedures by making credibility determinations and weighing

the evidence, because he provides no specifics other than to claim that the court

“gave considerable weight to Gibbs’ opinion.” Aplt. Opening Br. at 30. We

understand this as a reference to Gibbs’s opinion that English’s second self-removal

was not protected under the MA, an opinion with which English vehemently

disagrees. But the district court did not weigh Gibbs’s opinion on that matter; the

court instead explained (correctly) that the relevant inquiry was whether Gibbs

subjectively believed that English’s explanation was not objectively reasonable, as

the MA requires. “Evidence that the employer should not have made the termination

decision—for example, that the employer was mistaken or used poor business

judgment—is not sufficient to show that the employer’s explanation is unworthy of

                                             7
credibility.” Swackhammer v. Sprint/United Mgmt. Co., 493 F.3d 1160, 1169-70

(10th Cir. 2007). “The relevant inquiry is not whether the employer’s proffered

reasons were wise, fair or correct, but whether it honestly believed those reasons and

acted in good faith upon those beliefs.” Id. at 1170 (internal quotation marks

omitted). Thus, whether Gibbs’s opinion was wrong is beside the point. So too are

English’s contentions that Gibbs considered the wrong section of the MA, that Gibbs

was not the proper SBA official to review the self-removal, and that Gibbs and the

SBA violated the agency’s Standard Operating Procedure for supervisors handling

allegations of harassing conduct.

      Likewise, the district court properly rejected the argument in English’s Rule

59(e) motion that pretext was shown by Gibbs’s denial that he had seen English’s

April 2016 letter explaining why he had invoked self-removal. Not only is there no

evidence that the denial was false, but even if there was a false denial, we are not

persuaded by English’s argument that a false denial would show pretext.

      We also reject English’s contention that because defendants subjected him to

“vicarious retaliatory harassment” through Vigil and Gibbs that culminated in the

termination of his employment, defendants are “automatic[ally] liab[le] . . . and

. . . have no affirmative defense.” Aplt. Opening Br. at 7-8. In support of this

contention he cites Burlington Industries, Inc. v. Ellerth, 524 U.S. 742 (1998), and its

companion case, Faragher v. City of Boca Raton, 524 U.S. 775 (1998). Both

concerned cases in which an employee had been subjected to sexual harassment by

supervisors. The question was whether the employer could escape vicarious liability

                                           8
(for the supervisors’ misconduct) in certain circumstances. The Supreme Court

recognized an affirmative defense for employers where “the employer exercised

reasonable care to prevent and correct promptly any sexually harassing behavior” and

the “employee unreasonably failed to take advantage of any preventative or

corrective opportunities provided by the employer.” Ellerth, 524 U.S. at 765;

Faragher, 524 U.S. at 807. But that defense is not “available . . . when the

supervisor’s harassment culminates in a tangible employment action, such as

discharge.” Ellerth, 524 U.S. at 765; Faragher, 524 U.S. at 808. The important

point for our purposes is that the presence of a tangible employment action did not

eliminate the need to prove discrimination or retaliation. The Ellerth/Faragher

defense is irrelevant where, as here, a plaintiff fails to establish racial or retaliatory

harassment in the first place.

       English further asserts that the district court did not address the 30-day

suspension. He is mistaken. See R. Vol. IV at 16 (applying the analysis of English’s

termination to, among other alleged adverse actions, the “30-day suspension”). 3




       3
        To the extent we have not addressed any other arguments set forth in
English’s appellate briefs, it is because either the district court provided an adequate
and correct analysis, English did not adequately present them in his opening brief,
see Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007) (explaining that “we
routinely . . . decline[] to consider arguments that are not raised, or are inadequately
presented, in an appellant’s opening brief”), or English presented them for the first
time in his reply brief, see Sierra Club v. Okla. Gas & Elec. Co., 816 F.3d 666, 676
n.9 (10th Cir. 2016) (“We generally do not consider arguments raised for the first
time in a reply brief.”)
                                             9
IV.      CONCLUSION

         We affirm the district court’s judgment and the court’s order denying

English’s Rule 59(e) motion. We grant English’s motion to proceed on appeal

without prepayment of fees or costs, but we remind him that he is obligated to pay

the full amount of the filing and docketing fees to the United States District Court for

the District of Colorado. See 28 U.S.C. § 1915(a)(1) (excusing only prepayment of

fees).


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                           10